940 So.2d 478 (2006)
Johnny L. NEAL, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-2643.
District Court of Appeal of Florida, Fifth District.
September 22, 2006.
Johnny Neal, Lake Butler, pro se.
No Appearance for Appellee.
PER CURIAM.
We consider the motion filed below by the appellant, Johnny L. Neal, as a motion pursuant to rule 3.850, Florida Rules of Criminal Procedure, and affirm the denial of relief on the basis of Reeves v. State, 920 So.2d 724 (Fla. 5th DCA), review granted, 933 So.2d 521 (Fla.2006).
AFFIRMED.
ORFINGER, MONACO and TORPY, JJ., concur.